            Case 1:20-cv-01076-LJL Document 18 Filed 05/15/20 Page 1 of 2
            Case 1:2Q-cv-01Q76-LJ~ Document 14 Filed 04/30/2Q Page 1of 2



McELROY, DEUTSCH, MULVANEY &CARPENTER, LLP
13Q0 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962
(973)993-8100
(973) 425-0161 (fax)
Attorneys for Plaintiff
Metropolitan Life Insurance Company


                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


METROPOLITAN LIFE INSi.JRANCE
COMPANY,
                                              Civil Action No.: 1:20-cv-1076 (LJI,)(GWG)
                      Plaintiff,

       ~~

THELMA LOPEZ AND MARIA
SOLENILDA SEVERING,

                      Defendants.



                   CIVIL ACTION —AMENDED ORDER TO DEPOSIT
                         SUM OF MONEY WITH THE COURT


       The above entitled cause having come before the Court upon an application filed by

McElroy, Deutsch, Mulvaney &Carpenter, LLP, attorneys for Plaintiff Metropolitan Life

Insurance Company ("MetLife") to deposit a sum of money with the Court pursuant to Rule 67

of the Federal Rules of Civil Procedure and Local Civil Rule 67.1 of the General Rules of this

Court, and the Court having considered the application;

       NOW THEREFORE, it is on this 15            day of May               , 2020

       ORDERED that MetLife's application to deposit a sum of money with the Court is
              Case 1:20-cv-01076-LJL Document 18 Filed 05/15/20 Page 2 of 2
              Case 1:20-cv-01076-LJ~ Document 14 Filed 04/30/20 Page 2 of 2



hereby granted; and it is further

            ORDERED that the Clerk of Court accept and deposit the interpleader funds in the

amount of $52,500, plus any applicable interest, into the Court Registry Investment System

(CRIS) of this Court as soon as the business of this office allows, and the Clerk shall deposit

these funds into an interest bearing account; as further

            ORDERED ghat The sums so invested in the interest-bearing account shall remain on

deposit until further order of this Court; and it is further

            ORDERED that the Clerk shall deduct a fee far the handling of the funds, a fee

consistent with that authorized by the Judicial Conference of the United States and as set by the

Director ofthe Administrative Office; and it is further

            ORDERED that a copy of this Order shall be served upon the Clerk of this Court, or

upon the Financial Deputy Clerk.




                                        HON. LEWIS J. LIMAN, U.S.D.J.

                                       May 15, 2020

4226165_1
